Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

EXAMINER’S AMENDMENT
(Authorized by Applicant)
Authorization for this examiner’s amendment was given following a telephone interview with Nathan Mutter Registration No. 70,107 on 02/02/2021.

Please, cancel claims 2, 12 and 19 and amend claims 1, 11 and 18 as follows:
1.	(Currently Amended) A method of encryption key handling at a set of hardware security modules (HSMs), comprising:
generating, at a first HSM of the set of HSMs, a second key encryption key (KEK) based at least in part on an initiation of a key rotation process;
propagating the second KEK to  a different second HSM of the set of HSMs and to the other HSMs of the set of HSMs;
identifying, at the second HSM, a first KEK and the second KEK stored in the set of HSMs;

decrypting, at the second HSM, each encryption key of the set of encryption keys using the first KEK;
re-encrypting, at the second HSM, each encryption key of the set of encryption keys with the second KEK;
determining, at the second HSM, each encryption key of the set of encryption keys is encrypted by the second KEK;
transmitting, from the second HSM to the database, the set of encrypted encryption keys encrypted by the second KEK for storage, and an identifier associated with the second KEK; and
deleting the first KEK from the set of HSMs, wherein deleting the first KEK is based at least in part on determining each encryption key of the set of encryption keys is encrypted by the second KEK.

11.	(Currently Amended) An apparatus for encryption key handling at a set of hardware security modules (HSMs), comprising:
a processor;
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
generate, at a first HSM of the set of HSMs, a second key encryption key (KEK) based at least in part on an initiation of a key rotation process;
propagate the second KEK to  a different second HSM of the set of HSMs and to the other HSMs of the set of HSMs;
identify, at the second HSM, a first KEK and the second KEK stored in the set of HSMs;
retrieve, from a database and at the second HSM, a set of encryption keys encrypted by the first KEK;
decrypt, at the second HSM, each encryption key of the set of encryption keys using the first KEK;

determine, at the second HSM, each encryption key of the set of encryption keys is encrypted by the second KEK;
transmit, from the second HSM to the database, the set of encrypted encryption keys encrypted by the second KEK for storage, and an identifier associated with the second KEK; and
delete the first KEK from the set of HSMs, wherein deleting the first KEK is based at least in part on determining each encryption key of the set of encryption keys is encrypted by the second KEK.

18.	(Currently Amended) A non-transitory computer-readable medium storing code for encryption key handling at a set of hardware security modules (HSMs), the code comprising instructions executable by a processor to:
generate, at a first HSM of the set of HSMs, a second key encryption key (KEK) based at least in part on an initiation of a key rotation process;
propagate the second KEK to  a different second HSM of the set of HSMs and to the other HSMs of the set of HSMs;
identify, at the second HSM, a first KEK and the second KEK stored in the set of HSMs;
retrieve, from a database and at the second HSM, a set of encryption keys encrypted by the first KEK;
decrypt, at the second HSM, each encryption key of the set of encryption keys using the first KEK;
re-encrypt, at the second HSM, each encryption key of the set of encryption keys with the second KEK;
determine, at the second HSM, each encryption key of the set of encryption keys is encrypted by the second KEK;

delete the first KEK from the set of HSMs, wherein deleting the first KEK is based at least in part on determining each encryption key of the set of encryption keys is encrypted by the second KEK.


REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 4-11 and 14-18 are allowed. No reason for allowance is necessary, as the record is clear in light of the claims amendment filed 12/29/2020, further search conducted, examiner’s amendment to the claims filed 12/29/2020, and the prosecution history. See MPEP 1302.14(I).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN STOICA/Examiner, Art Unit 2494                                                                                                                                                                                                        
/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        2-11-2021